In a consolidated action to recover damages for injuries sustained, and for expenses and loss of services, judgment in favor of respondent and against plaintiffs reversed on the law and a new trial granted, with costs to appellants to abide the event. Admission of evidence that other actions, instituted by two parties who are not parties to this action, against plaintiff Janet B. Schenker and the respondent in this action, who were the respective drivers of the two automobiles involved in the accident, had been settled and discontinued before the trial of this action, upon payment on behalf of plaintiff Janet B. Schenker, was prejudicial to the plaintiff’s case, and could serve no legitimate purpose. (Cochrane v. Fahey, 245 App. Div. 41; Baesens v. New York Central R. R. Co., 201 App. Div. 191; Woodland v.« Cote, 252 App. Div. 254.) These third parties were not witnesses at the trial of this case and, therefore, the *700admission of the evidence could not be justified on a theory that it might affect their credibility as witnesses, as in Keet v. Murrin (235 App. Div. 882, affd. 260 IST. ■ Y. 586). Johnston, Adel, Wenzel and MacCrate, JJ,, concur; Holán, P. J., not voting.